DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 9/23/2020 is acknowledged. Claims 54, 92-98, 100-102 and 104-114 are pending. Claims 1-53, 55-91, 99,103, and 115-116 are cancelled. Claims 54, 92-98,100-102 and 104-114 are considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 9/23/2020 in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant's response filed 9/23/2020 is acknowledged.
In response to the applicant's amendments, the grounds of rejection for claims 54, 92-98, 100-102 and 104-114 are maintained compared to the previous action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 92-95, 97-98, 100-102, 104 and 107-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN102146086, English translation attached on 2/11/2020, and referenced) in view of Tseng et al. (J Exp Clin Med 2012;4(5):280-283, provided on IDS on 6/11/2020). 
claim 54, Zhang describes a method for purifying cantharidin (page 1), comprising 
the steps: (a) providing a first cantharidin preparation comprising cantharidin and a cantharidin- associated impurity (page 4 “cantharidin crude product in a reaction kettle);
(b) dissolving said first cantharidin preparation into a solvent by heating to generate a solution comprising cantharidin and the cantharidin-associated impurity (page 4 “heat… at 50-70 ° C to dissolve it”); 
wherein the solvent is selected from the group consisting of acetone, methylethyl ketone, methylisobutyl ketone, tetrahydrofuran, a glycol ether, diethyl ether, diisopropyl ether, tert-butyl methyl ether, dichloromethane, chloroform, dimethyl sulfoxide, ethanol, petroleum ether, heptane, pentane, anisol, toluene, benzene, isopropyl acetate, butyl acetate, isobutyl acetate, methyl acetate, propyl acetate, acetic acid, ammonia, N-methyl-2-pyrrolidone, 1-butanol, 2- butanol, 3-methyl-l- butanol, 2-methyl-1-propanol, 1-pentanol, 1-propanol, 2-propanol, ethyl formate, formic acid, and mixtures thereof (page 4 “add acetone”); and 
(c) cooling said solution, thereby precipitating from said solution a second cantharidin preparation, wherein, during said cooling, said second cantharidin preparation precipitates at a higher rate as compared to said cantharidin-associated impurity (page 4 “the filtrate was… cooled and crystallized,”).
However Zhang is silent to adding an anti-solvent to the solution to further reduce the solubility of cantharidin in said solution while keeping said cantharidin-associated impurities in solution.
Tseng describes “recrystallized with ethanol to yield cantharidin 1” (page 281), suggesting that an anti-solvent such as ethanol would aid in the purification of cantharidin. This 
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate an anti-solvent into cantharidin purification into the method of Zhang as suggested by Tseng because it would provide a purified cantharidin product.

Regarding claim 92, the combination described above describes that the solvent used in step (b) is acetone (Zhang: page 4 “add acetone”).
Regarding claim 93, the combination described above describes that the solution is heated to a temperature from about 50 °C to about 60 °C in step (b) (Zhang: page 4 “50-70°C” is about 50 °C to about 60 °C).
Regarding claim 94, the combination described above describes that the solution is heated to a temperature of about 55 °C in step (b) (Zhang: page 4 “50-70°C” is about 55 °C).
Regarding claim 95, the combination described above describes that step (b) further comprises a step of concentrating the solution (Zhang: page 4 “the filtrate was concentrated”).
Regarding claims 97 and 98, the combination described above describes all the limitations of claim 54, however is silent to the solution is cooled to a temperature from about 20 °C to about 40 °C in step (c) or the solution is cooled to a temperature of about 30 °C in step (c).
Zheng describes that the solution can be cooled with an ice water bath (page 4) which provides could provide from about 20 °C to about 40 °C or about 30 °C.  This suggests motivation to use an ice bath for the cooling in step (c), as it is the type of cooling already carried out.

Regarding claim 100, the combination described above describes a step (e) of maintaining said solution of step (d) at a temperature to promote continued crystal formation (Zhang: page 4 “ the ethanol solution was added dropwise with stirring, resulting in a large amount of white precipitate.”).
Regarding claim 101, the combination described above describes a step (f) of cooling said solution to a temperature and maintaining the solution at that temperature (Zhang: page 4 “cool with ice-water bath”).
Regarding claim 102, the combination described above describes a step (g) of filtering the second cantharidin preparation from said solution (Zhang: page 4 “suction filter”).
Regarding claim 104, the combination described above describes that the anti-solvent is selected from the group consisting of water, heptane, hexane, pentane, ethanol, and mixtures thereof (Tseng: page 281 “recrystallized with ethanol”).
Regarding claim 107, the combination described above describes that said solution is maintained at a temperature from about 20 °C to about 40 °C in step (e) (Zhang: page 4 “ice-water bath” is about 20 °C to about 40 °C).
Regarding claim 108, the combination described above describes that said solution is maintained at a temperature of about 30 °C in step (e) (Zhang: page 4 “ice-water bath” is about 30 °C).
claim 109, the combination described above describes that said solution is cooled and maintained at a temperature from about 5 °C to about 20 °C in step (f) (Zhang: page 4 “cool with ice-water bath” is about 5 °C to about 20 °C).
Regarding claim 110, the combination described above describes that said solution is cooled and maintained at a temperature of about 10 °C in step (f) (Zhang: page 4 “cool with ice-water bath” is about 10 °C).
Regarding claims 111 and 112, the combination described above describes step (g) further comprises washing the second cantharidin preparation with a solvent and that the solvent used in step (g) is selected from the group consisting of water, acetone, ethanol, methanol, heptane, hexane, pentane, and mixtures thereof (Zhang: page 4 “ethanol solution was added dropwise”).
Regarding claim 113, the combination described above describes that the solvent used in step (g) is water (Zhang: page 4 “add distilled water”).
Regarding claim 114, the combination described above describes that a step (h) of drying the second cantharidin preparation (Zhang: page 4 “the mixture was… dried”).

Claims 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN102146086, English translation attached and referenced) evidenced by Piotrowski et al. (US 2017/0305925 Al) in view of Tseng et al. (J Exp Clin Med 2012;4(5):280-283, provided on IDS on 6/11/2020).
Regarding claim 96, the combination described above describes all the limitations of claims 54 and 95, however is silent to the step of concentrating is carried out at a temperature of about 75 °C.

Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to carry out the concertation at about 75 °C as suggested by Zhang because the concentration would be carried out at temperature just over 56 °C (the BP of acetone).

Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive. 
The applicant argues that (1) neither references describes or suggests a subsequent step of adding an anti-solvent and (2) the prior art does not describe the same purity as in the specification.
In response to the applicant’s argument that (1) neither references describes or suggests a subsequent step of adding an anti-solvent, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Zhang provides multiple steps for purification of the product and well as suggesting motivation to achieve a high purity product. Tseng provides motivation for incorporating ethanol as an option for purifying cantharidin, which suggests motivation to incorporate it into a purification procedure. It appears that the applicant would like the phase “anti-solvent” to carry additional weight in the claims, however the only definition provided by the specification is “lower[ing] the solubility of cantharidin but still solubilize specific impurities can include…ethanol,” (specification [00112]). This inclusion of ethanol, as indicated in the rejection above, is taught by Tseng and motivation to combination suggest by both Zhang and Tseng.
In response to the applicant’s argument that (2) the prior art does not describe the same purity as in the specification, it is noted that the features upon which applicant relies (i.e., purity of greater than 95%) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797